Citation Nr: 1410076	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder as secondary to the service-connected bilateral knee disabilities.

2.  Entitlement to a restoration of a 50 percent rating for degenerative arthritis of the left knee with instability, to include the propriety of the reduction for the period from December 1, 2009.  

3.  Entitlement to ratings in excess 10 percent prior to March 10, 2011, and in excess of 20 percent from March 10, 2011, for degenerative arthritis of the left knee based on instability; a rating in excess of 20 percent for degenerative arthritis of the left knee with instability based on limitation of extension; and a rating in excess of 10 percent for degenerative arthritis of the left knee with instability based on limitation of flexion.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2008, the Veteran testified at a hearing conducted before a Decision Review Officer with regard to the proposed rating reduction.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine with radiculopathy to the left lower extremity is as likely as not aggravated by the service-connected bilateral knee disabilities.
2.  In May 2007, the Veteran was awarded an increased rating of 50 percent for her service-connected patellofemoral syndrome of the left knee; she was notified that the evaluation was not considered permanent and was subject to a future review examination. 

3.  In June 2008, the Veteran was notified that the RO was in the process of conducting a routine review of the evaluation assigned to her left knee disability; a review examination was conducted in July 2008.

4.  A September 2008 rating decision informed the Veteran that the 50 percent evaluation was proposed to be decreased to zero percent disabling; the Veteran was afforded 60 days to submit additional evidence as well as a hearing in December 2008.

5.  A September 2009 rating decision reduced the evaluation of the Veteran's service-connected patellofemoral syndrome of the left knee from 50 percent to 10 percent disabling based on instability, effective from December 1, 2009.

6.  Prior to March 10, 2011, the degenerative arthritis of the left knee with instability did not result in moderate recurrent subluxation or lateral instability.  

7.  From March 10, 2011, the degenerative arthritis of the left knee with instability does not result in severe recurrent subluxation or lateral instability.

8.  The degenerative arthritis of the left knee with instability does not limit flexion to 30 degrees and does not limit extension to 20 degrees.

9.  There is no evidence of ankylosis of the left knee; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula with moderate disability; or genu recurvatum.



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine with radiculopathy to the left lower extremity are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Reduction in a rating of the service-connected patellofemoral syndrome of the left knee from 50 percent to 10 percent disabling based on instability was proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 4.71a Diagnostic Code (DC) 5257 (2013). 

3.  Prior to March 10, 2011, the criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee based on instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Code (DC) 5257 (2013).

4.  From March 10, 2011, the criteria for a rating in excess of 20 percent for degenerative arthritis of the left knee based on instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Code (DC) 5257 (2013).

5.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee based on limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes (DCs) 5003, 5010, 5260 (2013).

6.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the left knee based on limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes (DCs) 5003, 5010, 5261 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the fully favorable determination in the service connection issue being decided herein, no discussion of compliance with VA's duty to notify and assist is necessary with respect to this issue.

With regards to the propriety of a reduction undertaken by the RO, this action was not prompted by a claim submitted by the Veteran, but instead was undertaken as a result of a routine review of the evaluation of the Veteran's left knee disability.  When a 50 percent rating was awarded in a May 2007 rating decision, the Veteran was told that because there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  Subsequent to that rating decision, a review examination was done in July 2008.  The RO thereafter followed the procedures outlined in 38 C.F.R. § 3.105(e), which included notice requirements specifically relating to reductions of compensation awards, as will be discussed in greater detail below.  Consequently, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply with regards to the propriety of the reduction.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the increased rating, in connection with her claim that led to the 50 percent rating, the Veteran was notified in a letter dated in February 2007 regarding the type of evidence necessary to establish her claim.  Although the Veteran was not provided a notice letter during this current appeal, the Veteran's contentions have shown actual knowledge that to show entitlement to an increased evaluation for her service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran has participated fully in this appeal and has been represented throughout the appeal.  Therefore, the Board concludes that the Veteran has not been harmed by the failure to issue any notice letter after February 2007.  See e.g. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that the purpose of the VCAA notice requirement is not frustrated if, for example, the claimant has actual knowledge of what is needed or a reasonable person could be expected to understand what is needed).

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of her claims.  Pertinent VA examinations were obtained in July 2008, April 2009, March 2011 and October 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

      A.  Service Connection

The Veteran contends that she has a low back disorder that is secondary to her service-connected bilateral knee disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

At a VA examination in April 2009, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with radiculopathy.  The examiner opined that it was not related to or a result of her service-connected bilateral knee condition; no opinion regarding aggravation was provided.

An October 2009 letter from P.S., M.D. shows that it was his opinion that the Veteran's back pain was aggravated by her condition involving her knees, but her disc degeneration and low back pain was not per se caused by her arthritic knee condition.  An April 2010 letter from Dr. P.S. shows that the rationale was that an altered gait was a well-documented cause of back pain in that the Veteran needed to exert lumbar musculature strain into spinous ligaments in order to keep an upright gait when ambulating with an antalgic gait associated with osteoarthritis of the knees.  

At a VA examination in March 2011, the examiner opined that the condition of the Veteran's knees appeared to be definitely aggravating the condition of the lumbar spine.  The examiner noted that there was a history of almost a decade of minor symptoms that evolved into the significant symptoms that have been of concern over the last two years.  The examiner referred to treatment records from Dr. P.S. documenting the presence of knee and back symptoms "over the years."  

A VA medical opinion in July 2013 shows it was clear that the condition of her right knee prior to a total knee replacement would aggravate the non-service condition of her spine.  The examiner opined that if the Veteran had a good result from the total knee replacement, i.e.¸ she had a gait that was not affected by the knee, then one would conclude that the knee condition stopped being an aggravation at the point good function was obtained.  The examiner further opined that if the Veteran continued to have an abnormal gait related directly to the knee, then the knee would be considered to continue to be aggravating the condition of the spine for the reasons stated by Dr. P.S. and in the March 2011 VA examination opinion.  The examiner noted that an examination of the Veteran's gait pattern would be necessary to decide whether the knee continued to aggravate the lumbar spine condition since the total knee replacement.  The examiner did not opine as to the date and nature of the medical evidence used to provide the baseline level of severity, nor was any opinion regarding whether the current severity was greater than the baseline level of severity.  

Following an October 2013 VA examination, the Veteran was diagnosed with degenerative disc disease with radicular symptoms to the left leg.  The examiner opined that the current severity of the claimed condition was greater than baseline and that the condition was at least as likely as not aggravated beyond its natural progression by the service-connected condition.  The examiner noted that treatment records in the 1990s were silent regarding an antalgic gait and that a July 2008 evaluation shows that the Veteran's gait was markedly antalgic.  The examiner noted that it was only recent notations that documented altered gait and that no leg length discrepancy was found in the current evaluation.  It was the examiner's opinion that based upon the history of antalgic gait that had been noted, one could make a case, erring to the favor of the Veteran, that the service-connected bilateral knee condition might have been an aggravating factor regarding the Veteran's lower back condition.  The examiner opined that it would be mere speculation to determine baseline of severity.  The examiner further opined that it would be mere speculation to estimate the extent of aggravation per se, however, it would be reasonable to think that the Veteran's knee condition may be considered a possible aggravating factor.  The examiner opined that many other providers might find that speculative as well.  The examiner also opined that generally, a leg length discrepancy or significantly altered gait was often thought to be contributory.  The examiner noted the Veteran's fall history and morbid obesity would be considered more causative regarding the lower back condition and no military nexus applied.  

Based on a review of the evidence, the Board concludes that service connection for degenerative disc disease of the lumbar spine with radiculopathy to the left leg is warranted.  The Veteran has a current diagnosis of such disability and after considering all of the evidence and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that her current lumbar spine disability has been aggravated by her service-connected bilateral knee disabilities.   

Of particular importance to the Board is the October 2013 VA examiner's opinion.  Although the Veteran's private physician and earlier examiners opined that her knee disabilities aggravated her lumbar spine, such opinions did not discuss the baseline level of severity of the lumbar spine disability and the level of severity following aggravation.  However, the October 2013 examiner opined that the current severity of the lumbar spine disability was greater than the baseline and was aggravated beyond its natural progression by the service-connected bilateral knee disabilities.  

The Board acknowledges that the examiner opined that it would be mere speculation to determine the baseline and the extent of aggravation.  However, notwithstanding the examiner's opinion that it would be speculation, the Board reiterates that a positive opinion was provided by the examiner.  As the examiner's opinion was premised upon a review of the Veteran's pertinent records as well as an examination, the Board accords it great probative value.  Furthermore, despite the examiner opining that Veteran's fall history and morbid obesity would be considered more causative regarding the lower back condition, the examiner still provided a positive opinion as to aggravation.  This opinion is uncontradicted.

Thus, after considering all of the evidence of record, and affording the Veteran the benefit-of-the-doubt, the Board concludes that a finding of service connection is warranted.  Service connection for degenerative disc disease of the lumbar spine with radiculopathy to the left leg is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

	B.  Restoration

The Veteran contends that the 50 percent disability rating assigned in a May 2007 rating decision should be restored.

38 C.F.R. § 3.105(e) states that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation benefits, a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons.  After notification of the proposed reduction, the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation benefits should be continued at their present level.  If additional evidence is not received within that 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period following the final rating action expires.  38 C.F.R. § 3.105(e) (2013). 

Historically, the Veteran's service-connected left knee disabilities were evaluated as patellofemoral syndrome under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 and traumatic arthritis under 38 C.F.R. § 4.71a, DC 5010-5260.  Separate ratings were assigned for each disability.  Following a March 2007 VA examination, the evaluation for the patellofemoral syndrome was increased to 50 percent disabling based on the limitation of extension shown at such examination in a May 2007 rating decision.  The Veteran was informed that since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.
In a June 2008 letter, the Veteran was informed that the RO was in the process of conducting a routine review of the evaluation assigned for her patellofemoral syndrome.  The Veteran was afforded a VA examination in July 2008.  Based on the results of that examination, the RO issued a September 2008 rating decision proposing to decrease the evaluation of the patellofemoral syndrome to zero percent disabling, no earlier than March 1, 2009.  The rating decision informed the Veteran of the right to request a hearing and that she had 60 days to present additional evidence before the reduction would occur.  The Veteran submitted additional evidence from her private physician and was afforded a hearing in December 2008.  Following an additional examination in April 2009, the RO issued a rating decision in September 2009 decreasing the evaluation of the patellofemoral syndrome to 10 percent, effective from December 1, 2009.  This rating decision shows that the Veteran's additional evidence was considered.  

Based on a review of the evidence, as regards the propriety of the procedures used to reduce the evaluation of the Veteran's patellofemoral syndrome from 50 percent to 10 percent, the Board finds no error.  The proposed reduction followed a routine examination; the Veteran was provided more than 60 days to present evidence; and she was afforded a hearing after the September 2008 rating decision proposing the reduction.  The reduction was made effective December 1, 2009, the day following the end of the month in which the 60-day period from the date of notice to the beneficiary of the final rating decision expired.  In light of the foregoing, the Board finds that there was no procedural error in the reduction from 50 percent to 10 percent for the Veteran's service-connected patellofemoral syndrome of the left knee.  The Board will address the substantive question of the reduction below when determining whether an increased rating is warranted.

	C.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Due to the complexity of the left knee disability ratings at issue, a brief procedural history would be beneficial.  The Veteran was initially awarded service connection for patellofemoral syndrome of the left knee in an October 1986 rating decision, evaluated under DC 5257, which evaluates other impairment of the knee.  38 C.F.R. § 4.71a, DC 5257 (2013).  In an August 2001 rating decision, the RO granted service connection for traumatic arthritis, evaluated under DC 5010-5260.  DC 5010 evaluates impairment from arthritis due to trauma that is substantiated by X-ray findings, while DC 5260 evaluates limitation of flexion.  38 C.F.R. § 4.71a, DCs 5010, 5262 (2013).  The RO increased the rating for patellofemoral syndrome to 50 percent in a May 2007 rating decision based on limitation of extension, which is evaluated under DC 5261.  38 C.F.R. § 4.71a, DC, 5261 (2013).  However, in the code sheet, the RO continued to code the patellofemoral syndrome under DC 5257.  As discussed above, the 50 percent evaluation was reduced to 10 percent in a September 2009 rating decision in which the RO again evaluated the patellofemoral syndrome under DC 5257.  Subsequently, in a June 2013 rating decision, the RO granted a separate 20 percent rating for limitation of extension under DC 5261 and increased the evaluation of the patellofemoral syndrome to 20 percent effective March 10, 2011.  In a November 2013 supplemental statement of the case, the RO recharacterized the Veteran's patellofemoral syndrome as degenerative arthritis of the left knee with instability and continued the 20 percent rating under DC 5257.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not meet the criteria for at least a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

As the Veteran's appeal of the reduction has evidenced a desire for a higher rating, and as the RO evaluated the ratings assigned to the left knee, in consideration of the above General Counsel's determinations, the Board will proceed to adjudicate all of the ratings assigned to the Veteran's left knee during the course of this appeal.

DC 5010 calls for the disability to be rated as degenerative arthritis.  Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).

Limitation of motion of the knee is evaluated under DC 5260, which evaluates limitation of flexion and DC 5261, which evaluates limitation of extension.  Full range of motion of the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II (2013).

Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  Id.

Pursuant to DC 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.  

The Veteran was afforded a VA examination in July 2008.  She reported a history of hyperextension for which she took medication.  Her pain was reported to be five to six out of ten (5-6/10) when she was relaxed and 8-9/10 at the end of the day; it took all night for the pain to come down to 5/10.  She stated that she developed flare-ups occasionally, at least in the last year almost once a week with pain rated as 10/10.  She reported that sometimes her knee tended to buckle after standing too long or when trying to stand up from sitting too long; however, she denied any falls.  She reported that her knee cracked and popped, especially when she was trying to stand up.  That day, she rated her pain as 4-5/10.  She did not use any knee braces or assistive devices.  The Veteran complained that she could not go up and down the steps without using the handrail and she had to use one step at a time with both feet on each step at the same time.  She reported knee swelling and that it lasted all day or night.  The Veteran thought that the knee was swollen slightly that day.  The Veteran stated that it was very difficult for her to walk up and down the stairs and getting up and sitting down at the desk and she had to walk a lot at work.  She reported cutting down working from full time to 24 hours a week.  

Examination revealed that the Veteran was not able to walk on heels and toes complaining of marked pain.  She stated that when she was standing on the toes or heels, she had increasing pain below the knee cap at the patella level.  She tried to walk at least four steps.  The Veteran was able to squat only 30 percent of the way down and was almost in tears due to pain in the same location.  She did not have any difficulty donning and doffing the sandals.  She was able to get on and off the examination table, however very slowly.  Her gait indicated marked antalgic pattern on the left side.  No tenderness was noted on the medial aspect of the knee and no swelling was noted.  Drawer's sign and Lachman's test were negative.  Medial and lateral stress test did not reveal any instability or laxity of the ligaments; however, she was in moderate pain during drawer testing and valgus and varus stress testing.  McMurray's and Apley's tests were negative.  Active range of motion testing was extension to zero degrees and flexion to 80 degrees.  Following repetition, she had zero degrees of extension and 85 degrees of flexion but with pain rated as 7/10 at 85 degrees.  Passive range of motion was flexion to 90 degrees and she complained of moderate to severe pain at the level of 8-9/10 and she was crying; hence, the examiner did not force any further.  Manual muscle strength within the given range of motion was normal.  

The examiner opined that functionally, the Veteran was independent in activities of daily living, transfers and ambulation for short distances without any assistive devices; however, she took several short breaks.  Her gait was markedly antalgic, especially on the left side.  DeLuca provisions could not be clearly delineated with any medical certainty.  During flare-ups, she could have further limitations in range of motion of knees, especially in flexion.  Coordination was central nervous system function.  The examiner did not see any limitations in balance.  Fatigue was a subjective complaint and the examiner did not see any evidence of atrophy or weakness of the muscles within given range of motion.  Regarding employment, the Veteran was already working part-time and her bilateral knee condition would interfere with her continuous walking, sitting and standing from several positions.  Although she was in a sedentary style employment, she needed to perform those activities.  However, during flare-ups, she needed to take intermittent rest periods.

At an April 2009 VA examination, the Veteran reported ongoing pain rated on average as 6-7/10 and at worst, 6-8/10.  She reported that her knee felt weak and had intermittent stiffness, swelling and warmth, but no redness.  She reported that it buckled six times per month and locked three times per month.  She reported having lack of endurance.  The Veteran reported flare-ups five to six times a week, which lasted for four to five hours brought on by activity, walking or prolonged sitting or standing.  She reported having her motion limited by 50 percent during flare-ups and that she could not climb stairs, was unable to do any cleaning, and had difficulty having sex because of the pain in the knee.  The Veteran was unable to get down on the floor with her grandchildren.  She reported using a quad cane, but no other assistive devices.  She had had no episodes of dislocation or subluxation.  The Veteran stated her knee limited her sitting or walking up to ten minutes and after sitting for ten minutes, she had to get up and move.  She had difficulty with doing stairs.  The Veteran stated that she could walk for up to one quarter of a mile with taking rest breaks.  If she walked further than that, she needed to use her cane.  

Examination revealed genu valgum, the extent of which was difficulty to determine due to the size of the legs.  She was tender to palpation over the medial and lateral joint lines and patella and also on the infrapatellar area.  She was unable to tolerate full examination, and no passive range of motion could be attempted due to complaints of pain.  Range of motion testing revealed extension to zero degrees on each of three repetitions with no complaints of pain; and flexion to 60 degrees with pain from 45-60 degrees on each of three repetitions.  There was no medial or lateral instability; however, she was unable to tolerate positioning for testing of anterior or posterior instability.  She could not tolerate Apley's test or McMurray's test due to pain.  

Regarding function, the Veteran remained independent with activities of daily living.  Regarding employment, she currently had a sedentary position and was able to perform sedentary work.  Her knee condition did interfere with continuous walking, sitting or standing, and that was worsened during flares.  With respect to transfers and ambulation, she could walk short distances without assistive devices, but took short breaks and otherwise utilized a cane.  The Veteran required increased time for transfers and from sit to stand.  Regarding DeLuca provisions, she was noted to have fatigability with increased pain with range of motion testing.  The examiner reported that they noted no incoordination with range of motion or repetition.  During flares, the Veteran had a further decrease in motion, the extent of which could not be given in degrees as it would vary with the intensity of the flare.  

A treatment record from Dr. P.S. dated in October 2009 shows that the Veteran had active flexion to 51 degrees, passive flexion to 55 degrees, and active and passive extension to zero degrees.  Patellar reflexes were absent.  Collateral and cruciate ligaments were stable.  Lachman's and anterior drawer were 1+ and posterior drawer was negative.  Pivot shift and McMurray's were negative.  A March 2010 letter from P.A., M.D. shows that the Veteran was only capable of working part-time secondary to chronic knee and back pain.  A May 2010 VA treatment record shows extension to zero degrees, but that she grimaced and experienced pain from 75 degrees to 90 degrees.  She had flexion to 90 degrees with grimacing and pain from probably 75 on.  Lachman's and drawer sign were negative, but she also grimaced and had pain and discomfort on all movements and any touching of the knee.  She also had medial and lateral joint line tenderness.  A May 2010 record from Dr. P.S. shows that the Veteran had pain, weakness and stiffness.  She sometimes ambulated with a cane.  Range of motion testing revealed extension to zero degrees and flexion to 60 degrees.  There was no effusion.  There was medial and lateral joint line tenderness, and patellofemoral crepitation with motion.  She resisted passive flexion beyond 60 degrees.  

At a March 2011 VA examination, the Veteran reported that because of her knees at work, she could not kneel, squat, and was unable to use a three step ladder.  For a long period of time, she used a cane.  The Veteran worked at a hospital and used rails on the wall rather than the cane.  She reported having tremendous difficulty sleeping because of knee pain and after a couple of hours, had to get up and walk around.  While doing sitting activities, the Veteran reported she had to get up every 20 minutes to stretch the knees out.  She could drive an automatic transmission only and after an hour or so when traveling long distances would have to stop and get out to stretch.  Examination revealed a very significant antalgic limp using a quad cane in the left hand.  The Veteran had soft tissues definitely larger than noted on the right; it was not possible to determine the presence of an effusion because of the excess subcutaneous tissue.  Range of motion testing revealed flexion to 40 degrees and extension to 15 degrees.  There was 1-2+ instability with varus force applied in 30 degrees of flexion.  The knee could not be extended to test stability in general.  It was not possible to check for anterior-posterior stability or do an adequate Lachman's or pivot shift test because of the extent of pain. 

The Veteran was afforded a VA examination in October 2013.  Range of motion testing revealed flexion to 90 degrees with pain at 45 degrees.  Post-repetition, she had flexion to 90 degrees and extension to 10 degrees.  The Veteran had less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  There was pain on palpation.  Muscle strength testing was normal of 5/5 for flexion and extension.  Joint stability tests were all normal.  There was no evidence of recurrent patellar subluxation/dislocation.  No assistive devices were used as a normal mode of locomotion.  

Review of the Veteran's pertinent treatment records throughout this appeal show left knee treatment.  None of her records show flexion limited to 30 degrees; extension limited to 20 degrees; or severe recurrent subluxation or lateral instability.  They also do not show other knee symptomatology such as ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; nonunion of the tibia and fibula or malunion of the tibia and fibula with moderate knee or ankle disability; and genu recurvatum.  

Based on a review of the evidence, the Board concludes that increased ratings for the Veteran's left knee, to include the restoration of a 50 percent rating are not warranted.  

As set forth above, the Board concludes that the reduction was proper.  The Veteran's instability has been rated as 10 percent disabling prior to March 10, 2011, and as 20 percent disabling from March 10, 2011.  The evidence prior to March 10, 2011, fails to show moderate recurrent subluxation or lateral instability.  The July 2008 VA examination shows that medial and later stress test did not reveal any instability or laxity of the ligaments; the April 2009 VA examination also revealed that there was no medial or lateral instability.  Neither examination shows recurrent subluxation.  While the Veteran was in moderate pain during drawer testing and valgus and varus stress testing in July 2008, and was unable to tolerate positioning for testing of anterior or posterior instability in April 2009, neither examiner opined that the Veteran had moderate recurrent lateral instability.  None of the Veteran's treatment records for this period show recurrent subluxation or lateral instability.  Considering that the examinations and treatment records do not show recurrent subluxations or medial and lateral instability, the Board is unable to conclude that her disability more nearly approximated moderate recurrent subluxation or lateral instability, required for the next higher rating of 20 percent. 

For the period from March 10, 2011, the next higher rating under DC 5257 is 30 percent for severe recurrent subluxation or lateral instability, which has not been shown.  The VA examinations and pertinent treatment records during this appeal period as discussed above have not shown such disability.  Joint stability tests were all normal in 2013.  No medical professional has provided any opinion indicating that the Veteran has severe recurrent subluxation or lateral instability.  Accordingly, a rating in excess of 10 percent prior to March 10, 2011, and in excess of 20 percent from March 10, 2011, under DC 5257 is not warranted.

As noted above, the Veteran's limitation of flexion has been rated under hyphenated DC 5010-5260.  DC 5010 in turn refers to DC 5003.  A 20 percent rating under DC 5003 is only warranted in the absence of limitation of motion.  The VA examinations and treatment records have shown limited motion; therefore, a rating in excess of 10 percent under DC 5003 is not warranted.  For limitation of flexion under DC 5260, the next higher rating of 20 percent requires that flexion be limited to 30 degrees.  The Veteran's treatment records and VA examinations fail to show such limitation.  At worst, the Veteran's flexion was limited to 40 degrees at the March 2011 VA examination and she had flexion limited to 45 degrees due to pain in October 2013.  A 10 percent rating under DC 5260 contemplates flexion to 45 degrees.  Although the Veteran had flexion to 40 degrees, even when considering pain, her limitation has not been shown to approximate limitation to 30 degrees.  Therefore, a rating in excess of 10 percent for limitation of flexion is not warranted at any time during this appeal.

Lastly, the Board also finds that an increased rating for limitation of extension is not warranted.  The 10 percent evaluation was assigned effective from March 10, 2011.  Although the Veteran has not disagreed with the effective date, the VA examinations and treatment records prior to the March 2011 VA examination fail to show that a separate 10 percent rating was warranted.  As noted above, the RO assigned a 50 percent rating based on limitation of extension in May 2007.  However, since the reduction effective December 1, 2009, the evidence has not shown extension warranting a separate rating prior to March 10, 2011, or in excess of 10 percent from March 10, 2011.  

Prior to the March 2011 VA examination, the VA examinations and treatment records all show that Veteran had normal extension limited to zero degrees.  At the March 2011 VA examination, she had extension limited to 15 degrees, warranting the assigned 20 percent rating.  The evidence since then has not shown extension limited to 20 degrees, which is required for the next higher rating of 30 percent.  Consequently, a rating in excess of 20 percent for limitation of extension is not warranted.  

In reaching these conclusions, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The evidence reflects constant pain.  The VA examination reports as detailed above all reflect that the Veteran's pain on use and the functional loss it resulted in were taken into account, including during flare-ups.  None of the examinations or treatment records shows that the Veteran had muscle atrophy or other evidence of disuse.  She had full strength of 5/5 for both flexion and extension in October 2013.  Accordingly, the criteria for rating in excess of 10 percent for limitation of flexion and in excess of 20 percent for limitation of extension for the Veteran's service-connected degenerative arthritis of the left knee with instability have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.

Furthermore, the Veteran's VA examinations and treatment records do not show knee symptoms such as ankylosis; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; and genu recurvatum.  The Board acknowledges the Veteran's reports of locking episodes at the April 2009 VA examination.  However, the evidence does not show dislocated semilunar cartilage.  Moreover, locking has not been demonstrated on any examination.  Therefore, separate ratings for knee symptomatology other than what has already been evaluated are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5263 (2013).  

For these reasons, the Board finds that the reduction from 50 percent to 10 percent for the Veteran's patellofemoral syndrome was proper as the evidence fails to show that ratings higher than those currently assigned under any of the criteria for evaluating the Veteran's left knee disability have been met.  Furthermore, the Board finds that the criteria for ratings in excess of 10 percent prior to March 10, 2011, and in excess of 20 percent from March 10, 2011, for degenerative arthritis of the left knee based on instability; a rating in excess of 20 percent for degenerative arthritis of the left knee with instability based on limitation of extension; and a rating in excess of 10 percent for degenerative arthritis of the left knee with instability based on limitation of flexion have not been met.

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  In this regard, the Board notes that the Veteran has reported decreasing her hours at work due to knee pain; however, the rating criteria addresses the pain on function experienced by the Veteran.  It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  

Here, comparing the manifestations of the Veteran's left knee disability with the applicable schedular criteria, the Board finds that the nature of the manifestations and severity of associated impairment (both as reported by the Veteran and as described by examiners), are wholly encompassed by the schedular criteria.  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.
Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest ratings possible, she has not submitted evidence of unemployability, or claimed to be unemployable, as a result of her service-connected left knee disability.  The Veteran has been employed throughout this appeal, and the VA examinations indicate that the Veteran is employable in a sedentary capacity.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not, therefore, been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy to the left lower extremity as secondary to the service-connected bilateral knee disabilities is granted.

Entitlement to a restoration of a 50 percent rating for degenerative arthritis of the left knee with instability, to include the propriety of the reduction for the period from December 1, 2009, is denied.  

Entitlement to ratings in excess 10 percent prior to March 10, 2011, and in excess of 20 percent from March 10, 2011, for degenerative arthritis of the left knee based on instability; a rating in excess of 20 percent for degenerative arthritis of the left knee with instability based on limitation of extension; and a rating in excess of 10 percent for degenerative arthritis of the left knee with instability based on limitation of flexion, is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


